Exhibit 10.24(ii)

 

October 30, 2012

 

Dear Helen:

 

This letter amends and clarifies certain terms in your offer letter from Onyx
Pharmaceuticals, Inc. (the “Company”) dated August 8, 2011 (the “Offer
Letter”).  In the Offer Letter, the Company has agreed to provide you with a
relocation bonus and housing assistance to help you in relocating your family to
the Bay Area.  As noted in the Offer Letter, these amounts can be earned by and
paid to you only so long as you are employed by the Company and only if you
relocate your family to the Bay Area by the date that is 18 months after your
start date.  The Company appreciates the difficulties of the current real estate
market, and understands that you may need additional time to sell your current
primary residence.  Therefore, the Company is offering to amend the terms of the
relocation bonus and the housing assistance.  The $225,000 taxable lump-sum
relocation bonus will become vested, subject to your continued employment at all
times, if and when you close a purchase contract on a residence in the San
Francisco Bay Area, and provided such closing occurs on or before December 31,
2013. If the purchase is not closed by December 31, 2013, or if your employment
is terminated by either party, for any reason, at any time prior to the closing
of the purchase, you will forfeit the entire relocation bonus.  Any earned and
vested relocation bonus will be paid in 2013.   Regardless of whether you become
vested in the relocation bonus, the Company will provide you with the monthly
housing assistance payments of $3,250 (subject to taxes and deductions) until
the earliest of (1) February 2014, or (2) the date you cease to be employed with
the Company for any reason.  As noted in the Offer Letter, the housing
assistance will continue to be paid each month in your regular paychecks. 
Nothing in this letter modifies the at will nature of your employment.  This
letter, together with the Offer Letter, forms the complete and exclusive
statement of the subjects set forth therein and herein.  This letter cannot be
changed except in a writing signed by you and a duly authorized officer or
director of the Company.

 

Sincerely,

 

/s/ Kaye Foster-Cheek

 

 

 

Kaye Foster-Cheek, SVP Global Human Resources

 

 

 

Acceptance and Acknowledgment:  I have read, understand, and accept this
clarifying letter agreement.

 

 

/s/ Helen Torley

 

Dr. Helen Torley

 

 

Date:

10-30-12

 

 

--------------------------------------------------------------------------------